Citation Nr: 1428214	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  10-11 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from November 1982 to July 1992.  He died on October [redacted], 2006.  The appellant is the Veteran's spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.


FINDINGS OF FACT

1.  The Veteran died in October 2006; the death certificate shows the immediate cause of death was consistent with cardiorespiratory arrest due to or as a consequence of congestive heart failure and end stage renal disease.  

2.  The Veteran was service-connected for hemorrhoids.

3.  A service-connected disability did not cause, contribute substantially or materially to the Veteran's death.  

4.  Cardiorespiratory arrest, congestive heart failure, renal disease, human immunodeficiency virus (HIV), related renal failure and nephropathy, and cardiomyopathy, the immediate and underlying causes of the veteran's death, were not present in service or for many years after service, and were not related to service or any disability of service origin.  




CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim. In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 
In an October 2008 letter, the RO provided notice on how to support claims for DIC, death pension and accrued benefits.  It stated that the Veteran was service-connected for one disability.  The letter explained how VA determined effective dates of awards.  Dingess, supra.

The Board also finds that the appellant has been afforded adequate assistance in regard to the claim.  VA afforded the appellant the opportunity to appear before a hearing to voice her contentions, to which she did not appear.  The certificate of death and post-service treatment records are of record.  Neither the appellant nor her representative has identified any outstanding evidence which could be obtained to substantiate the claims.

Based on the foregoing, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Cause of Death

To establish that a Veteran died from a service-related disability, i.e., service connection for the cause of death, the evidence must show that a disability that was incurred in or aggravated by service was either a principal or contributory cause of death.  38 C.F.R. § 3.312 (2013).  

For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  In this regard, it is not sufficient to show that the service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c)(1)(2013). 

Here, there is no evidence that the Veteran's service-connected disability caused his death.  The Veteran was service-connected for hemorrhoids.  There is no evidence- nor does the appellant contend - that this disability caused or contributed to the Veteran's death.  However, prior to the Veteran's death, the Veteran was diagnosed with HIV, related chronic renal failure and nephropathy, and cardiomyopathy. Further, his death certificate shows the immediate cause of death was consistent with cardiorespiratory arrest due to or as a consequence of congestive heart failure and end stage renal disease.  

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the standards and criteria applicable to service connection claims generally are to be applied.  In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) the appellant must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

There is competent evidence that the Veteran died as a result of several disabilities; however, there is no competent evidence of an in-service injury or diagnosis of HIV, related renal failure and nephropathy, and cardiomyopathy or heart disease.  Significantly, the Veteran tested negative for HIV in February 1987, January 1989, and February 1992 at his separation examination.  The first mention of HIV was in 2005 when the Veteran reported having acquired immunodeficiency syndrome (AIDS) on his October 2005 VA Form 21-526.  VA and private treatment records indicate that the Veteran was first diagnosed with HIV around 2000 - approximately 8 years after his discharge from service.  The Veteran's HIV related diseases of renal failure and nephropathy occurred after the Veteran's 2000 diagnosis.  Further, there is no evidence of any complaints or treatment of any heart disease during service or evidence that would show a connection to service.  

There is no competent evidence which establishes a connection between the Veteran's HIV and related illnesses and service.  Further, the Board is not obligated to obtain a medical opinion regarding any possible nexus.  The Federal Circuit stated that 38 U.S.C.A. § 5103A (a) "'does not always require the Secretary to assist the claimant in obtaining a medical opinion.'"  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008)(quoting DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008)).  But § 5103A (a) does require the VA to assist a claimant in obtaining a medical opinion or examination whenever such an opinion is "necessary to substantiate the claimant's claim."  Wood, 520 F.3d at 1348.  The statute only excuses the VA from making reasonable efforts to provide such assistance, if requested, when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A (a)(2).  Here, the record does not contain any indication that the Veteran's HIV and related diseases were related to his military service and therefore there is no reasonable possibility that obtaining a medical opinion would "aid in substantiating the claim."  Thus a remand to obtain an opinion is not necessary.  

As the Veteran was not service-connected for HIV, related renal failure and nephropathy, and cardiomyopathy or heart disease; there is no evidence that the Veteran's HIV, related renal failure and nephropathy, and cardiomyopathy were related to his military service; and there is no evidence that he died from any diseases that were service-connected, the Board finds that service connection for cause of death is not warranted.  For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Although the Board is certainly mindful and very appreciative of the Veteran's service on behalf of his country and is sympathetic with the appellant's loss of her husband, in light of the evidence that has been discussed, there simply is no basis upon which to grant service connection for the cause of his death.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


